PARKER, Justice
(concurring in part and dissenting in part).
I concur in granting the petition on the ground that the Court of Civil Appeals’ decision conflicts with Parker v. Parker, 946 So.2d 480 (Ala.Civ.App.2006), on the issue whether gifts are included in gross income for the purpose of determining child support. I dissent from the denial of certiorari review of the alleged conflict of that decision with Troxel v. Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000), and McQuinn v. McQuinn, 866 So.2d 570 (Ala.Civ.App.2003), on whether the court order unduly interfered with or limited a father’s fundamental right of visitation with his children.